Case 6:20-cv-02354-GAP-EJK Document 17-6 Filed 02/18/21 Page 1 of 5 PageID 247




                            EXHIBIT 6
2/18/2021                             Case 6:20-cv-02354-GAP-EJK Document      17-6
                                                                    K12 vs. Other        Filed 02/18/21
                                                                                  Online Learning Solutions | K12 Page 2 of 5 PageID 248



                                   (https://www.k12.com/)




    K12 vs. Competitors




    What makes K12-powered schools different from other
    online learning solutions like Connections Academy and
    Time4Learning?

https://www.k12.com/parent-student-resources/why-k12/k12-vs-online-solutions.html                                                          1/4
2/18/2021                             Case 6:20-cv-02354-GAP-EJK Document      17-6
                                                                    K12 vs. Other        Filed 02/18/21
                                                                                  Online Learning Solutions | K12 Page 3 of 5 PageID 249

    You and your child have numerous online school options. Schools powered by K12 are experienced in helping
    students ful ll their academic potential. When weighing your online school options like K12, Connections Academy,
    and Time4Learning, consider these components of a successful online school environment.
                     Organization accreditation provides validation of the equivalency of diplomas and certi cates to other
                     accredited schools and universities.

                     The approach to curriculum development provides insight into how personalized your student’s learning
                     experience will be.

                     State-certi ed teachers provide support and tailor instruction to meet each learner’s unique needs.


                     Available opportunities for socialization give a glimpse into how your child will connect with their peers.


                     Electives, support programs, tutoring, and career readiness programs show an extended commitment to
                     your student’s success during school and beyond graduation.




                                                                    What Sets K12 Apart?
     Learn more about K12 compared to other online learning solutions, like Connections Academy and Time4Learning.

                Programs & Curriculum                                           Career Readiness and Support       Student and Parent Experience
https://www.k12.com/parent-student-resources/why-k12/k12-vs-online-solutions.html                                                                   2/4
2/18/2021                             Case 6:20-cv-02354-GAP-EJK Document      17-6
                                                                    K12 vs. Other        Filed 02/18/21
                                                                                  Online Learning Solutions | K12 Page 4 of 5 PageID 250

                                                                                              Programs




                                                                             Commitment to Personalized Learning

                                                                             We apply more than 20 years of experience to curriculum
                                                                             development, teacher training, and technology to meet your child’s
                                                                             speci c needs.
                                                                                    K12 is a Cognia-accredited corporation, meeting the highest
                                                                                    standards of educational management.
                                                                                    Graduates earn diplomas recognized by colleges and universities
                                                                                    worldwide.
                                                                                    Students receive instruction in live online sessions led by state-
                                                                                    certi ed teachers with rigorous, interactive curriculum and a
                                                                                    variety of electives.




https://www.k12.com/parent-student-resources/why-k12/k12-vs-online-solutions.html                                                                        3/4
2/18/2021                             Case 6:20-cv-02354-GAP-EJK Document      17-6
                                                                    K12 vs. Other        Filed 02/18/21
                                                                                  Online Learning Solutions | K12 Page 5 of 5 PageID 251


                                                                         K12 vs. Other Online Learning
                                                                         Solutions
                                                                         When comparing K12 to other online learning solutions like Connections
                                                                         Academy and Time4Learning, use this checklist to weigh your options.




https://www.k12.com/parent-student-resources/why-k12/k12-vs-online-solutions.html                                                                 4/4
